Filed 2/25/22 P. v. Hernandez CA5
Opinion following remand from Supreme Court




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F080131
           Plaintiff and Respondent,
                                                                           (Kern Super. Ct. No. BF177632A)
                    v.

 JOSE ANTONIO HERNANDEZ,                                                                  OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Kern County. David R. Zulfa,
Judge.
         Conness A. Thompson, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Eric L. Christoffersen and Sally
Espinoza, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-
                                     INTRODUCTION
       Appellant and defendant Jose Antonio Hernandez entered a plea negotiation in
which he agreed to a term of 10 years in state prison. The 10-year term included the
imposition of two prior prison term enhancements. On appeal, he argued the
enhancements must be dismissed because of the subsequent enactment of Senate Bill
No. 136 (2019–2020 Reg. Sess.) (Senate Bill 136) that amended Penal Code1 section
667.5, subdivision (b). Defendant further argued that on remand, he could not be
sentenced to more than the 10-year term that the prosecution agreed to as part of the plea
agreement.
       This court relied on the California Supreme Court’s ruling in People v. Stamps
(2020) 9 Cal.5th 685 (Stamps), vacated defendant’s sentence, and remanded to the trial
court to dismiss the prior prison term enhancements, and held the People could either
agree to modify the bargain to reflect the downward departure in the sentence, or choose
to withdraw from the original plea agreement, and the court could choose to withdraw its
prior approval of the plea agreement.
       Thereafter, the California Supreme Court granted defendant’s petition for review,
vacated this court’s opinion, and remanded to reconsider the cause in light of the
enactment of Senate Bill No. 483 (2021–2022 Reg. Sess.) (Senate Bill 483), which
declares enhancements under former section 667.5, subdivision (b) legally invalid,
requires resentencing, and prohibits the prosecutor and trial court from rescinding the
plea agreement as a result of the legal invalidity of the former section 667.5, subdivision
(b) enhancements. We therefore strike the two one-year prior prison term enhancements
under former section 667.5, subdivision (b), and remand for resentencing consistent with
section 1171.1.
       In all other respects, we will affirm the judgment.


       1   All further statutory citations are to the Penal Code unless otherwise indicated.

                                               2
                                          FACTS2
       On August 1, 2019, officers responded to a business on a dispatch that a person
was brandishing a weapon at an employee. Upon arrival, an officer contacted Jaime
Baez, a security guard at the business, while other officers located defendant. Defendant
was in possession of a black folding knife and arrested.
       Baez reported that he saw defendant loitering behind the business and told him to
leave. Defendant became mad and said he was not going to leave because he was a
paying customer. Defendant produced a knife, took steps toward Baez, and said he was
going to stab him. Baez became fearful for his life and removed his firearm from his
holster. He gave several warnings to defendant and told him the police had been called
and were on their way. Defendant began to walk away and was apprehended when the
officers arrived.
                           PROCEDURAL BACKGROUND
       On August 5, 2019, a complaint was filed in the Superior Court of Kern County
that charged defendant with count 1, assault with a deadly weapon, a knife (§ 245,
subd. (a)(1)); and count 2, criminal threats (§ 422) with an enhancement for personal use
of a deadly weapon (§ 12022, subd. (b)(1)).
       As to both counts, it was alleged defendant had two prior strike convictions; two
prior serious felony enhancements (§ 667, subd. (a)); and four prior prison term
enhancements (§ 667.5, subd. (b)).
The Plea Hearing
       On August 15, 2019, the court was scheduled to conduct the preliminary hearing.
However, the parties advised the court they had reached a plea agreement. The court
stated the terms to defendant:



       2 At the plea hearing, the parties stipulated to the police report as the factual basis
for the plea. The facts are taken from the police report, as quoted in the probation report.

                                              3
       “It has been indicated to me that you are going to plead guilty or no contest
       to Count 1, assault with a deadly weapon, which is a serious felony, you are
       going to admit you have two prior strike convictions and that you have
       served two prior terms in prison. You would receive a total of ten years in
       the Department of Corrections. And all remaining charges will be
       dismissed. [¶] … [¶] In order to reach this disposition I have agreed that
       I’m going to strike one of your two strike convictions, so your sentence
       would be doubled, so it would be a total of ten years.”
       Defendant agreed that the court correctly stated the terms of the plea agreement,
and that he read, understood, and signed the waiver of rights form.
       After being advised of and waiving his constitutional rights, defendant pleaded no
contest to count 1, assault with a deadly weapon, and admitted the two prior strike
convictions and two prior prison term enhancements. The court granted the People’s
motion to dismiss count 2 and the personal use enhancement, and the two additional prior
prison term enhancements, on the condition the plea remains in full force and effect. The
court referred the matter to the probation department.
The Sentencing Hearing
       On September 13, 2019, the court conducted the sentencing hearing. The court
dismissed the prior strike conviction pursuant to section 1385 and stated it would “go
ahead and impose the ten years as previously indicated.” Defendant was sentenced to the
upper term of four years for count 1, doubled to eight years as the second strike sentence,
plus two consecutive one-year terms for the prior prison term enhancements, consistent
with the terms of the plea agreement.
       The court ordered defendant to pay a $300 restitution fine (§ 1202.4, subd. (b)),
suspended the $300 parole revocation fine (§ 1202.45), and ordered victim restitution in
an amount to be determined (§ 1202.4, subd. (f)). The court also imposed a $40 court
operations assessment fee (§ 1465.8) and a $30 criminal conviction assessment fee (Gov.
Code, § 70373).
       On October 16, 2019, defendant filed a timely notice of appeal, and the court
granted his request for a certificate of probable cause.

                                              4
                                      DISCUSSION
I.     This Court’s First Opinion
       Defendant’s negotiated disposition was for a sentence of 10 years, which included
two one-year terms for the section 667.5, subdivision (b) prior prison term enhancements.
       In the initial briefing before this court, defendant argued, and the People conceded,
that the two one-year enhancements must be dismissed based on the subsequent
enactment of Senate Bill 136 that amended section 667.5, subdivision (b). (Stats. 2019,
ch. 590, § 1, eff. Jan. 1, 2020.)
       After the initial briefing was completed, the California Supreme Court’s issued its
ruling in Stamps, supra, 9 Cal.5th 685. Stamps held that as a result of Senate Bill
No. 1393’s amendments to section 667, subdivision (a) and section 1385, the trial court
may now exercise its discretion to dismiss a prior serious felony enhancement, but the
prosecution may also withdraw from a plea agreement if that enhancement was part of a
specified sentence. (2017–2018 Reg. Sess.) (Stats. 2018, ch. 1013, §§ 1–2.)
       After Stamps was decided, this court requested supplemental briefing from the
parties as to the appropriate remedy once the prior prison term enhancements are stricken,
and whether the prosecution could withdraw from the plea agreement. We reviewed the
relevant authorities and held that, as in Stamps, the superior court had to dismiss the two
prior prison term enhancements that were an integral part of defendant’s specified
sentence, but it could not unilaterally modify the plea agreement by keeping the
remainder of the bargain intact, and the People could agree to the modified bargain or
withdraw from the plea agreement, and the court could withdraw its prior approval of the
plea agreement.
II.    Further Procedural History
       On January 27, 2021, the California Supreme Court granted defendant’s petition
for review.



                                             5
        On December 22, 2021, the Supreme Court transferred the matter back to this
court, without issuing an opinion, and with directions to vacate the decision and
reconsider the cause in light of the enactment of Senate Bill 483. This court vacated the
decision and advised the parties of a briefing schedule.
        On January 7, 2022, defendant filed a supplemental brief with this court and
argued that as a result of Senate Bill 483, his two prior prison term enhancements must be
stricken, and the remainder of his plea bargain had to remain in effect. The Attorney
General did not file any briefing, and the parties waived oral argument.
II.     Senate Bill 483
        As noted above, “Senate Bill 136 amended … section 667.5, subdivision (b) such
that a one-year enhancement for a prior prison term shall be imposed only if the prior
term was for a sexually violent offense.” (People v. Winn (2020) 44 Cal.App.5th 859,
872.)
        Senate Bill 483, effective on January 1, 2022, added section 1171.1 to the Penal
Code. (Stats. 2021, ch. 728.) Section 1171.1 declares that enhancements imposed before
January 1, 2020, under former section 667.5, subdivision (b), are legally invalid (except
under circumstances not applicable here). (§ 1171.1, subd. (a).) It extends the
modifications brought about by Senate Bill 136 to judgments already final on appeal
(Stats. 2021, ch. 728, § 3), and applies retroactively “to all persons currently serving a
term of incarceration in jail or prison for these repealed sentence enhancements.”
(Stats. 2021, ch. 728, § 1.)
        Senate Bill 483 also provides for resentencing of the defendant with specific
instructions relating to the resentencing. (§ 1171.1, subds. (c)–(e).) “Resentencing
pursuant to this section shall result in a lesser sentence than the one originally imposed as
a result of the elimination of the repealed enhancement, unless the court finds by clear
and convincing evidence that imposing a lesser sentence would endanger public safety.



                                              6
Resentencing pursuant to this section shall not result in a longer sentence than the one
originally imposed.” (Id., subd. (d)(1).)
       Senate Bill 483 further expresses the Legislature’s intent “that any changes to the
sentence as a result of [Senate Bill 483] shall not be a basis for a prosecutor or court to
rescind a plea agreement.” (Stats. 2021, ch. 728, § 1.)
       Section 1171.1 assumes the defendant’s conviction is final because it provides for
recall of the sentence and resentencing. (§ 1171.1, subd. (c).) There is no reason not to
apply section 1171.1 to defendants whose convictions are not yet final, which would
require remand for resentencing rather than recall of a sentence. We therefore conclude
section 1171.1 provides the appellate remedy when a defendant has been sentenced for an
enhancement under former section 667.5, subdivision (b).
       Accordingly, we will strike the two one-year prior prison term enhancements
previously imposed under former section 667.5, subdivision (b), vacate defendant’s
sentence, and remand for resentencing consistent with section 1171.1. Upon remand, “ ‘a
full resentencing as to all counts is appropriate, so the trial court can exercise its
sentencing discretion in light of the changed circumstances.’ [Citation.]” (People v.
Buycks (2018) 5 Cal.5th 857, 893.) However, the resentencing must be consistent with
this opinion, and the requirements and limitations contained in section 1171.1.
IV.    The Restitution Fine and Fees
       Defendant relies on People v. Dueñas (2019) 30 Cal.App.5th 1157 and argues the
court violated his due process rights because it imposed a restitution fine and other fees at
the sentencing hearing on his plea agreement without determining whether he had the
ability to pay these amounts. Defendant asserts the order imposing the fine and fees must
be stayed, and the matter remanded for the court to determine his ability to pay. 3

       3The California Supreme Court is currently considering whether trial courts must
consider a defendant’s ability to pay before imposing or executing fines, fees, and
assessments; and if so, which party bears the applicable burden of proof. (See People v.
Kopp (2019) 38 Cal.App.5th 47, 94–98, review granted Nov. 13, 2019, S257844.)

                                               7
       We decline to address the merits of these arguments since we are vacating the
sentence and remanding the matter.
                                     DISPOSITION
       The judgment is modified to strike the two prior prison term enhancements, the
sentence is vacated, and the matter is remanded for resentencing consistent with this
opinion. In all other respects, the judgment is affirmed.



                                                                        POOCHIGIAN, J.

WE CONCUR:



LEVY, Acting P. J.



DETJEN, J.




                                             8